DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the first section of the Specification refers to Patent XXXXXXX. This should be amended to include the correct patent number.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the power source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US 2005/0109603 A1).
Regarding claim 1, Graham discloses an apparatus comprising: a combustion chamber 3 with a burner 418; a conduit segment 460 housing a mixing chamber 447 having a fuel inlet port 446, a combustion air inlet port 462, and a combustion chamber outlet port 476 (paragraphs 118-122, Figure 13); a fuel supply connected to the fuel inlet port (paragraph 117); a combustion air supply including a blower connected to the mixing chamber capable of supplying pressurized air through a restricted orifice (paragraph 119); a combustion chamber supply conduit having an inlet end connected to the outlet 476 and extending into the combustion chamber 3 (see Figure 13).
Regarding claim 2, Graham discloses that the air inlet 462 is aligned with outlet 476 and transverse to inlet 446 (see Figure 13).
Regarding claim 3, Graham discloses an external combustion engine 29 and that the burner 418 of the combustion chamber 3 has a circular cross-section and that combustion chamber supply is tangential to the burner and an outlet spaced from the circular cross section (see Figure 13) such that the chamber 3 is cyclonic (paragraph 21).
 Regarding claim 4, Graham discloses a hopper having an outlet connected to the gasifier which is connected to the fuel inlet port (paragraph 30).
Regarding claim 5, Graham discloses that the fuel supply comprising a downdraft gasifier 10 comprising a fire tube 14 surrounding a gasifier working chamber (unlabeled empty space in Figure 1A), a grate 18 within the gasifier to support the fuel (paragraph 64), a fuel gas outlet 26 thermally insulated by 17  connected to the mixing chamber 2), wherein the grate 18 comprises an auger screw connected to a central auger shaft having a central axis of rotation and extending into the working chamber and zones of the gasifier (see Figure 1A).
Regarding claim 6, Graham discloses the engine is a Stirling engine (paragraph 26) having a recuperator (heat exchanger) having passageways in thermal communication through a common wall (paragraph 129).
Regarding claim 7, Graham discloses the mixing chamber 447 is formed by a tee 472 and the fuel gas outlet of the gasifier is connected through the fuel conduit to an inlet port of the tee 446 that is at right angles with the flow direction of the combustion air 470 (see Figure 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725